The General Assembly,
this most democratic and representative of United
Nations organs, has served for almost six decades now
as a forum in which all States, no matter their size or
status, may address with equal voice issues of interest
and concern to them as well as to the international
community. It has indeed become the parliament of
humankind.
To the President of the General Assembly, a
distinguished son of Africa, now falls the task of
guiding the deliberations of this fifty-ninth session. I
would like to offer him my delegation’s warm
congratulations and good wishes as he assumes his
high responsibilities.
I would like to extend to the outgoing President,
The Honourable Julian Hunte, our appreciation and
thanks for his magisterial direction of the Assembly’s
activities over the past year. His performance is a
source of pride and satisfaction, not only to his native
Saint Lucia, but also to the wider Caribbean
community, to which both our countries belong. Allow
me also to convey to the Secretary-General, Kofi
Annan, our gratitude for his sure and steady leadership
of the Organization during these tumultuous times.
The speakers who have preceded me in the debate
have all expressed their preoccupation at the rising
level of threat to global peace and security, as well as
to our common economic and social security. Intense
conflict in places such as Afghanistan, Iraq and
elsewhere in the Middle East, Africa and Europe has
destroyed thousands of innocent lives and wreaked
havoc on the States involved. At the same time, despite
the many promises of globalization, development
continues to elude the majority of countries, especially
the poorest and most vulnerable. The HIV/AIDS
pandemic has not abated, continuously robbing us of
precious human and financial resources. Altogether,
the international scenario facing us is distressing,
offering scant hope for early improvement. Like others,
therefore, my delegation cannot help but state its
concern at the ever-worsening international climate.
While most of our problems are man-made, many
of our States, such as those in the Caribbean, must also
face the constant threat of natural disasters. The recent
wave of hurricanes that destroyed our sister State of
Grenada and severely battered other island countries,
such as Haiti, the Bahamas, Cuba, the Cayman Islands,
the Dominican Republic and Jamaica, has shown how
destructive the forces of nature can be to our
development. The Government of Guyana extends its
solidarity and support to all those afflicted, as well as
to the United States of America, whose state of Florida
has also been seriously struck. Such is the frequency of
these phenomena that the international community
must now seek to devise stronger and more responsive
machinery to address their consequences. In this
regard, Guyana attaches high importance to the
outcome, next January, of the International Meeting to
Review the Implementation of the Programme of
Action for the Sustainable Development of Small
Island Developing States, which will be held in
Mauritius, and the World Conference on Disaster
Reduction, in Kobe, Japan.
The scourge of terrorism has now reached such a
scale that it has been aptly described as a third world
war. Scarce resources must now be diverted from
development to the war on terror. Yet the rampage of
destruction continues unrestrained. The process under
way to stem the illicit global trade in small arms and
light weapons and to forge more effective international
instruments against terrorism and transnational crime
commands Guyana’s full support. We anxiously await
the report of the United Nations High-level Panel on
7

Threats, Challenges and Change, in the hope that it will
offer practical recommendations for preserving global
peace and stability. The time may have come, we
believe, to fully implement the collective security
system that is envisaged in the United Nations Charter.
The age of globalization and liberalization in
which we now live has undoubtedly brought with it
laissez-faire attitudes and policies that have seriously
affected societies everywhere. Lawlessness and
violence are the new order of the day, threatening to
destroy established systems of governance, especially
in weak States, as demonstrated by the recent
interruption of the democratic process in Haiti, the
newest member of our Caribbean Community
(CARICOM), which has exacerbated social conditions
in that country. The Inter-American Democratic
Charter and, indeed, our own Charter of Civil Society
for the Caribbean Community expressly condemn such
breaches of democracy. Notwithstanding our concern at
these developments, Guyana stands ready to help the
fraternal people of Haiti overcome their social distress.
CARICOM, of which both Guyana and Haiti are
members, is currently coordinating our humanitarian
assistance to the island.
Respect for the fundamental tenets of the United
Nations is essential if we are to avoid conflicts. The
Charter is clear in its proscription of the use of force
except under the particular circumstances of Chapter
VII. In this context, let me say that Guyana supports
the reform of the Security Council through an
expansion in the membership of both the permanent
and non-permanent categories and a general
improvement of its modus operandi. After careful
deliberation and in an attempt to break the current
logjam in the discussions, my Government has decided
at this stage to support the aspirations of Brazil, India
and an African State to permanent membership. We
believe that their participation as developing States in
the work of the Council will make that body more
balanced, representative and, ultimately, more
accountable to the Assembly for the maintenance of
global peace and security.
For Guyana, as for the rest of the international
community, the situation in Iraq continues to be a
source of preoccupation. We would wish to see peace
and stability quickly restored to that country and its
people. Similarly, we urge an end to the suicidal
conflict between Israel and Palestine and a return to
negotiations leading to the creation of an independent
Palestine and peaceful co-existence between the two
States.
As conflicts and humanitarian crises such as the
one in Darfur continue to multiply, the United Nations
is being called to do more with less. We therefore call
for the strengthening of regional arrangements, such as
those of the Organization of American States and the
African Union, acting in concert with the United
Nations, to assist in the search for durable solutions to
conflicts and disputes.
It is also imperative that we strive with greater
determination to secure our economic development and
social progress. For more than six decades now, the
international community has diligently sought answers
to the development dilemma, moving from one facet to
another, from disarmament to basic needs, from
economic growth to full employment, from partnership
to national ownership and from good governance to the
free market. Thus far, however, the various models of
development followed have failed to achieve their
goals. In the continuing exploration, this year’s Human
Development Report has added culture to the list of
crucial elements. As a small, multi-ethnic State,
Guyana fully accepts this proposition and is committed
to preserving the culture that has brought our nation
together in service to our national development.
At the same time, we believe that cultural
diversity is a contemporary reality and must be
recognized by all States. Too often, strategies for peace
and development ignore this reality with disastrous
results. Not enough consultation and coordination are
undertaken to ensure that programmes and projects are
in keeping with nationally defined priorities and local
circumstances. It is necessary, if failure is to be
avoided, for there to be greater dialogue and
cooperation in the planning process for development.
National leadership remains a sine qua non for
successful development and must be strongly
supported by our development partners. In this spirit,
Guyana renews its support for the New Partnership for
Africa’s Development (NEPAD) and other such
initiatives based on strong national leadership and full
international cooperation.
President Lula of Brazil and the World
Commission on the Social Dimension of Globalization
are to be commended for calling this Assembly’s
attention to two major challenges facing the
international community today, namely, poverty and
8

the inequities of globalization. Although we daily see
on our television screens the emaciated faces of the
hungry, we are yet to be stirred with the compassion
and generosity of heart needed to relieve their misery.
As globalization gains further ground, many more will
fall victim to further marginalization, especially in
small developing countries that are unable to take
advantage of globalization. My own country has
recently seen a devastating blow to its sugar industry,
on which thousands of our people depend, as a result of
trade liberalization and the reform of the European
Union’s sugar regime. Unless small States like ours are
provided with special and differential treatment, they
will be excluded from the global economy.
Next year, the world’s leaders will meet to review
the progress made in achieving the Millennium
Development Goals (MDGs). All the indications are
that there is hardly enough time to achieve our
objectives. We can therefore ill afford to stand still. We
must determine now what ought to be done to build
and sustain momentum to meet the 2015 targets.
Guyana’s experience has been that these are not likely
to be achieved without sustained economic growth.
Although we have sound poverty reduction and
national development strategies in place, we know that
success depends in fair measure on a fair and
supportive international environment. We therefore
urge that high priority be accorded to greater debt
relief, the mobilization of development finance and the
creation of equitable trading conditions to enable
developing countries such as ours to achieve economic
and social progress.
It must be realized, however, that the MDGs,
although important and laudable, will not in
themselves bring about comprehensive and sustainable
development. They are but a subset of the development
agenda, which must include, if it is to be successful,
political, economic, social and environmental
considerations. Without a holistic and well-coordinated
approach, lasting solutions to our problems will not be
found. It is for that reason that my Government
continues to advocate the establishment of a new
global human order based on genuine interdependence
and partnership between developed and developing
countries. We are at a point in time when terror, war,
poverty and social chaos threaten to engulf all
humanity. We therefore hope that when the relevant
item comes before the Assembly next month, it will
receive the further support of the international
community.
Within recent years the United Nations has faced
mounting criticism for its lack of responsiveness to
global challenges and for its failure to be democratic in
some of its decision-making. While there is often a
rush to act on particular issues that are deemed
important by some countries, much less attention is
paid to the concerns of the vast majority. As a
consequence, the credibility and even the legitimacy of
the United Nations have been called into question. If
that trend continues, the hard-earned prestige of the
Organization will be debased and its effectiveness
curtailed. There can be no worse danger to humanity
than the rejection of multilateralism. We believe
experience has now clearly shown that unilateralism
cannot resolve the problems of our contemporary
world. Only through joint endeavours can we hope to
achieve the freedom from fear and the freedom from
want to which all our peoples aspire.
As has been so aptly said, the United Nations
may not take us to heaven but it can certainly save us
from hell. Let us therefore renew our commitment to
the high purposes and principles for which it stands.